DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant’s amendment, filed 03/27/2020, has been entered.

      Claims 7, 12, 18, 19, 26, 28, 31-34, 37, 39, 40, 42, 43 and 45 have been canceled.

     Claims 5, 6, 8-11, 14-17, 20, 21, 23, 29, 35, 36, 38, 41, 44, 46 and 47 have been amended.

     Claims 48-49 have been added. 

      Claims 1-6, 8-11, 13-17, 20-25, 29, 30, 35, 36, 38, 41, 44 and 46-49 are pending.

3.     REQUIREMENT FOR UNITY OF INVENTION

     As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
     The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

    When Claims Are Directed to Multiple Categories of Inventions:

     As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
     (1)  A product and a process specially adapted for the manufacture of said product; or
     (2)  A product and process of use of said product; or
     (3)  A product, a process specially adapted for the manufacture of the said product, and a use 
            of the said product; or
     (4) A process and an apparatus or means specifically designed for carrying out the said 
           process; or
     (5)  A product, a process specially adapted for the manufacture of the said product, and an 
           apparatus or means specifically designed for carrying out the said process.

     Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).
  
  


     Restriction is required under 35 U.S.C. 121 and 372.

     This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
     In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

     Group I, claims 1-6, 8-11, 13-17, 20-22, 24, 25, 29, 30, 35, 36, 38, 41, 44, 46, 48 and 49, drawn methods of treating MPGN by administering anti-C5 antibodies  

   Group II, claims 23, 47, drawn to a kit comprising anti-C5 antibodies.

     The inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 

     In view of the Written Opinion of the International Searching Authority for the corresponding PCT/US2018/053976, filed 03/27/2020, in the instant application,
     including Box No. V, Reasoned statement; Box No. VIII Certain observations;
     the instant claims lack unity of invention by not providing a contribution over the prior art teachings cited herein.

5.  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

6.  The examiner has required restriction between product and process claims with respect to Groups I and II. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.











7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571) 272-0844.  The examiner can normally be reached Monday through Thursday from 7:30 am to 6:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. 

     The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Phillip Gambel/
Primary Examiner 
Technology Center 1600
Art Unit 1644
November 18, 2021